Citation Nr: 9929970	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945.  

The veteran died on October [redacted], 1996, and the 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that a 
disease or injury which was incurred in or aggravated by his 
period of service during World War II caused or materially 
contributed in producing the veteran's death in October 1996.  

2.  No competent evidence has been submitted to show that a 
service-connected disability caused or contributed materially 
in producing the veteran's death.  

3.  The claim of service connection for the cause of the 
veteran's death is not plausible.  

4.  The veteran was not in receipt of compensation at the 
time of his death for a service-connected disability that was 
continuously rated as totally disabling for ten years.  

5.  The claim of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 is not plausible.  

6.  The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is without 
legal merit.  



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1999).  

2.  The appellant has not submitted evidence of a well-
grounded claim for DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 1318, 5107(a), 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.22, 20.1106 (1999).  

3.  The claim for educational assistance benefits pursuant 
Chapter 35, Title 38, United States Code must be denied.  38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 21.3021(a)(1) 
(1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Cause of death

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence shows that the veteran died on 
October [redacted], 1996.  At the time of his death, service 
connection had been established for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling, and a 
fractured right, first metacarpal, evaluated as 
noncompensably disabling.  

The death certificate lists the cause of the veteran's death 
as congestive heart failure due to or as a consequence of 
ischemic cardiomyopathy.  Listed as "other significant 
conditions" contributing to death were emphysema and acute 
renal failure.  It was noted that the onset of the congestive 
heart failure was two years prior to death and the onset of 
the ischemic cardiomyopathy was five years prior to death.  
An autopsy was not conducted.  

There is no medical evidence suggesting the presence of 
congestive heart failure, ischemic cardiomyopathy, emphysema 
or acute renal failure during the veteran's period of service 
or for many years after his separation therefrom.  Further, 
there is no medical evidence linking the veteran's congestive 
heart failure, ischemic cardiomyopathy, emphysema or acute 
renal failure to any event in service.  

The appellant contends that the veteran's respiratory 
disability was a result of his military service.  She also 
contends that his cardiac disability was caused or worsened 
by his service-connected post-traumatic stress disorder 
(PTSD).  There is, however, no medical evidence showing a 
nexus between the veteran's fatal congestive heart failure 
and ischemic heart disease and his service-connected PTSD.  

Similarly, there is no medical evidence of a connection 
between the veteran's emphysema, first shown many years after 
service, and his period of service.  

The appellant points to a June 1948 report of medical history 
in which the veteran reported having had shortness of breath 
and chest pain or pressure.  The examination report revealed 
no evidence of a respiratory or cardiac disability.  Indeed, 
the veteran reported to the examiner that his "present 
complaint [was] all nervousness."  

The appellant also points to a January 1985 private 
psychiatrist's report which indicates that the veteran was 
hospitalized in November 1984 for treatment of PTSD, major 
depression, severe emphysema and alcohol abuse.  The 
psychiatrist noted that the veteran's respiratory and pulse 
rate increased as circumstances surrounding his military 
experiences were discussed.  There is no evidence, however, 
that the veteran's emphysema increased in severity because of 
service or his service-connected PTSD.  

The Board is cognizant of the opinion of the appellant that 
the veteran's fatal conditions were due to incidents in 
service or to his service-connected PTSD.  As a lay person, 
however, she is not shown to have the expertise to proffer 
medical opinions or diagnoses.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Although the evidence establishes that the veteran's ship was 
sunk in Guadalcanal, there is no competent medical evidence 
of a nexus between the veteran's death and his period of 
service.  See Kessel v. West, 98-772 (U.S. Vet. App. Sept. 
20, 1999) (en banc) (38 U.S.C.A. § 1154(b) does not 
constitute a substitute for evidence of a current disability, 
causal nexus between a combat service injury or disease and a 
current disability or the continuation of symptoms subsequent 
to service).  


II.  38 U.S.C.A. § 1318

DIC may be paid, as if the veteran's death was service 
connected, where the veteran's death was not caused by his 
own willful misconduct and the veteran was in receipt of or 
for any reason (including receipt of military retired or 
retirement pay or correction of a rating after the veteran's 
death based on clear and unmistakable error) was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that either:  (1) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; or 
(2) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22 (1999).

In recent years, the Court decided a line of cases involving 
the statutory interpretation of 38 U.S.C.A. § 1318.  In 
pertinent part, the Court noted the specific language of 
section 1318 that provides DIC benefits to a surviving spouse 
in the case of a veteran who dies, not as the result of his 
own willful misconduct, and who "was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability" that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b) (emphasis added).

Relying on the unrestricted words of section 1318, the Court 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22, to mean that the survivor is 
given the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive 100 
percent benefits based on evidence in the veteran's claims 
file or in VA custody prior to the veteran's death.  See 
Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 
11 Vet. App. 140 (1998).  In Wingo v. West, 11 Vet. App. 307 
(1998), the Court instructed VA to determine, based upon 
evidence in the veteran's claims file or before the Board at 
the time of the veteran's death, whether, had he brought a 
claim more than 10 years prior to his death, the veteran 
would have been entitled to receive a total disability rating 
for the 10 years immediately preceding his death, thus 
entitling his survivor to DIC benefits under section 1318.  

Here, however, the veteran did bring a claim for an increased 
rating for his service-connected PTSD during the 10 years 
prior to his death.  Indeed, in a May 1990 Board decision, 
the Board increased from 30 to 50 percent the disability 
rating assigned for his service-connected PTSD.  

As noted by the Court in Carpenter, 38 C.F.R. § 20.1106 
provides that "issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime," 
"[e]xcept with respect to benefits under the provisions of 
38 U.S.C. [§ ]1318."  In Carpenter, however, the Court did 
not decide what impact this regulatory provision had on a 
survivor's section 1318 "entitled to receive" DIC claim 
because this regulatory exception for section 1318 claims was 
not in effect when the appellant first brought her claim.  
The appellant was entitled to adjudication of her claim under 
the law and regulation in effect when she brought her claim 
if that version would be more favorable to her, unless the 
change in law or regulation was specifically made 
retroactive, which it was not.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Here, however, the appellant filed her claim for DIC benefits 
in November 1996, several years after 38 C.F.R. § 20.1106 
became effective.  

The issue of whether the veteran was entitled to receive a 
total compensation rating for his PTSD during the 10-year 
period prior to his death was addressed and denied by the 
Board during the veteran's lifetime.  

The Board is bound by the regulatory provision.  Thus, the 
preclusive effect of the Board's May 1990 decision to grant 
no greater than a 50 percent rating for his service-connected 
PTSD cannot be overcome by the "entitled to receive" 
analysis described in Green, Carpenter and Wingo.  38 C.F.R. 
§ 20.1106.  

As the veteran was not actually "in receipt of" 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death, the 
appellant is not entitled to DIC benefits pursuant to 38 
U.S.C.A. § 1318.


III.  Dependents' educational assistance

A surviving spouse of any person, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 1991).  

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, neither a 
child nor the veteran's surviving spouse of the veteran is 
not eligible for such benefits, and entitlement to 
Dependents' Educational Assistance is not warranted as a 
matter of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 
21.3021.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  



ORDER

As a well-grounded claim of service connection for the cause 
of the veteran's death has not been submitted, the appeal is 
denied.  

As a well-grounded claim of entitlement to DIC, pursuant to 
38 U.S.C.A. § 1318, has not been submitted, the appeal is 
denied.  

The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

